Citation Nr: 0324459	
Decision Date: 09/18/03    Archive Date: 09/30/03	

DOCKET NO.  96-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder (claimed as an ulcer disability), as secondary to a 
service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
July 1946.  

This matter arises from a January 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran requested a video 
conference hearing before a Veterans Law Judge.  Such a 
hearing was conducted before the undersigned on July 14, 
1998; a transcript of that proceeding is of record.

On August 22, 2001, the Board denied the benefit now sought 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  A joint 
motion for remand and to vacate the Board's decision was 
entered by the appellant and the Secretary of Veterans 
Affairs in October 2002.  On October 22, 2002, the Court 
granted the joint motion for remand, and vacated the Board's 
August 2001 decision.  The case is again before the Board for 
further appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  


Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record shows that the only reference 
to the VCAA by the RO was the incorporation of the revised 
provisions of 38 C.F.R. § 3.159 in the statement of the case.  
The record does not show that the RO provided notice to the 
claimant and his representative of the VCAA, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In March 2003, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2000)).  The development action requested by the Board has 
been completed, and has resulted in the acquisition of 
additional evidence.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the 


case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  

In the instant case, the veteran has not had an opportunity 
to review the evidence added to the record as a result of the 
Board's development action; nor has he waived his right to 
have the additional evidence considered initially by the RO.  
A remand of the case is therefore required to comply with 
DAV.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

The RO must review the claims files and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to 
his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 


veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

4.  The veteran should then be requested 
to undergo further VA examination.  The 
claims folder should be available to the 
examining physician in conjunction 
therewith.  All indicated tests and 
studies should be accomplished.  The 
examiner should address the comments made 
by VA examiners in the July 2003 VA 
examination report wherein it is 
indicated that "approximately 50 percent 
of the gastrointestinal conditions 
suffered by the [veteran] may properly be 
ascribed to aggravation produced by [his 
service-connected psychiatric disorder].  
The examiner should indicate precisely 
what gastrointestinal disorders may be so 
ascribed.  This is particularly 
important, given that the veteran has a 
long history of various gastrointestinal 
disorders, a number of which are now 
noted only by history.  The examiner 
should give a complete rationale for each 
opinion and conclusion expressed.  
Parenthetically, the veteran should be 
reminded that it is his responsibility to 
report for the examination as scheduled, 
or, alternatively, to request a 
rescheduling.  

5.  Once the examination report is 
received, the RO should review its 
contents to ensure that it is in 
compliance with this REMAND.  If not, it 
should be returned to the examiner for 
corrective action.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been 


conducted and completed in full.  The RO 
should then undertake any other action 
required to comply with the notice and 
duty to assist requirements of the VCAA 
and VA's implementing regulations.

7.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his attorney should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this remand is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The veteran need take no 
action until so informed.  The veteran also has the right to 
submit additional evidence and arguments on the matters that 
the Board has REMANDED to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




